UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 16, 2010 Kid’s Book Writer, Inc. (Exact Name of Registrant As Specified In Charter) Nevada 333-151921 75-3268426 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 409 Granville Street, Suite 1023 Vancouver, BC, Canada V6C 1T2 (Address of Principal Executive Offices) (604) 324-4844 (Registrant’s Telephone Number, Including Area Code) Copies to: Richard I. Anslow, Esq. Anslow & Jaclin, LLP 195 Rt. 9 South, 2nd Floor Manalapan, NJ, 07726 Tel No.: (732) 409-1212 Fax No.: (732) 577-1188 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.01. Changes in Registrant’s Certifying Accountant. (a)Dismissal of independent registered public accounting firm On July 16, 2010, the Board of Directors of Kid’s Book Writer, Inc. (the “Company”), dismissed John Kinross-Kennedy, CPA, Irvine, California (“Kinross-Kennedy”), as the Company’s independent registered public accounting firm. The reports of Kinross-Kennedy on the Company’s financial statements as of and for the years ended April 30, 2009 and April 30, 2008, contained no adverse opinion or disclaimer of opinion nor was qualified or modified as to uncertainty, audit scope, or accounting principle. During the recent fiscal years ending ended April 30, 2009 and April 30, 2008 and the subsequent period through July 16, 2010, there have been no (i)disagreements with Kinross-Kennedy on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to Kinross-Kennedy’s satisfaction, would have caused Kinross-Kennedy to make reference to the subject matter of the disagreement(s) in connection with its reports; or (ii) “reportable events” as defined in Item304(a)(1)(v) of RegulationS-K. The Company has provided Kinross-Kennedy with a copy of the above disclosures and requested that Kinross-Kennedy furnish the Company with a letter addressed to the U.S. Securities and Exchange Commission, stating whether or not it agrees with the above statement. A copy of Kinross-Kennedy’s letter, dated July 16, 2010 is filed as Exhibit16.1 to this Current Report on Form 8-K. (b) New independent registered public accounting firm On July 16, 2010, the Board of Directors of the Company engaged James Stafford, Inc., Chartered Accountants of Vancouver, British Columbia, Canada (“Stafford”) as the Company’s new independent registered public accounting firm. During the recent fiscal years endingApril 30, 2009 and April 30, 2008, and the subsequent interim period prior to the engagement of Stafford, the Company has not consulted Stafford regarding (i)the application of accounting principles to any specified transaction, either completed or proposed, (ii)the type of audit opinion that might be rendered on the Company’s financial statements, or (iii)any matter that was either the subject of a disagreement (as defined in Item304(a)(1)(v)) or a reportable event (as defined in Item304(a)(1)(v)). Item 9.01 Financial Statements and Exhibits. (d) Exhibits 16.1Letter of Kinross-Kennedy, CPA, dated July 21, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. KID’S BOOK WRITER, INC. Dated: July 21, 2010 By: /s/ Hassan Salari Hassan Salari Chief Executive Officer 3
